DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and further in view of Ieda US 20080290668 (hereinafter referred to as Ieda) and further in view of Bingle et al. US 6485081 (hereinafter referred to as Bingle). 

Regarding claim 1, Kleefeldt teaches a motor vehicle door latch (see abstract) for a door (K) of a motor vehicle , the motor vehicle door latch comprising: 
a latch housing (1) that is housed in the door and houses the latch (fig.1-2), the latch housing having an infeed section (interior section of latch housing that also includes 12 and 7, see annotated figure)); 
an internal activation lever (2/4); and 
a child safety mechanism (3), which can be activated when the motor vehicle door is open (abstract), and is moveable between a securing position (when 8 blocks movement of 2, col.2 lines 64-66) in which the opening of the door from inside the motor vehicle is prevented, and a free position (when 2 is free to move and operate locking mechanism) in which opening of the door from inside the motor vehicle is enabled, the child safety mechanism comprising: 
a child safety lever (8)
an activation button (6) that is, handled from a front side of the motor vehicle door (col.2 lines 45-60), wherein the activation button of the child safety mechanism is embedded (NOTE: Embedded, as defined by Merriam-Webster online is , “enclosed closely in or as if in a matrix: set firmly into a mass or material;” based on this definition, the activation button is embedded into the identified infeed section – see annotated figure – because it is set firmly into the mass of said infeed section.) into a wall (7,12) of the infeed section, 
a safety catch (see fig.3, not explicitly labeled, at end of 8) arranged at a free end  (see fig.3) of the child safety lever and engageable with the internal activation lever;  
wherein the safety catch is arranged in the infeed section.
	
Kleefeldt does not teach the vehicle door latch wherein the child safety mechanism comprises 
a switch identification light that is integrated into the infeed section of the latch, by being arranged inside the latch housing in an area that defines the infeed section in the door, 
wherein the switch identification light is mounted directly on the activation button, and
wherein the switch identification light is configured to indicate whether the child safety mechanism is in the securing position or the free position by displaying the position inside the vehicle using lighting, 
wherein the switch identification light is configured as a self-illuminating element or an extraneous light-reflecting element so that the child safety mechanism is illuminated without external power, 
 
Ieda teaches the concept of a switch identification light that is mounted directly onto an activation button; leda specifically teaches the concept of an integrated switch identification light (45) arranged inside a housing (2) in an area (see fig.9) that defines a section (section that receives user input, at 11, fig.9), wherein the switch identification light is mounted directly (see fig.2) on an activation button (11,16,15, 92, paragraph 75), and wherein the switch identification light is configured to indicate whether the mechanism (lock of door/door itself) is in the securing position (door is in locked state, see paragraph 30-34, 56) or the free position (door is in an unlocked state, see paragraph 30-34, 56) by displaying the position using lighting.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light, arranged inside the housing in an area that defines a section, and wherein the switch identification light is configured to indicate whether a mechanism is in the securing position or the free position by displaying the position using lighting, as taught by Ieda in order to provide an electronically activated visual status indicator of the state of the lock mechanism, through the illumination of the pushbutton, to the user. (Ieda, abstract, paragraphs 30-34) 

	The combination of Kleefeldt in view of Ieda further teaches the switch identification light (Ieda) integrated (NOTE: Integrated is defined by Merriam-Webster online as “characterized by integration,” wherein integration is defined as “the act or process or an instance of integrating,” wherein integrating is defined as “to incorporate into a larger unit;” the switch identification light is incorporated into a larger unit of the latch.) into the infeed section (where Kleefeldt’s activation button is located) of the latch, by being arranged inside the latch housing (where Kleefeldt’s activation button is located) in an area that defines the infeed section (Kleefeldt, annotated figure) in the door (latch housing is on/in door) and displaying the position inside the vehicle since this is considered intended use and the status indicator can display information to any part of the vehicle while remaining functionally equivalent. 

Bingle teaches a safety mechanism wherein the switch identification light (illumination source, col. 6 lines 25-45, col 21 lines 20-40) is configured as a self-illuminating element or an extraneous light-reflecting element so that the child safety mechanism is illuminated without external power. (col. 6 lines 25-45, col 21 lines 20-40)

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device as taught by Kleefeldt and Ieda with a self-illuminating element or an extraneous light-reflecting element so that the child safety mechanism is illuminated without external power, as taught by Bingle, in order to provide a means for indicating the status even without power (Bingle, col 21 lines 20-40). 

Regarding claim 2, Kleefeldt in view of Ieda and Bingle teaches the motor vehicle door latch according to claim 1, wherein the switch identification light includes at least one light diode (see leda fig.9, paragraphs 47-49, 56, 30-34);
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light, wherein the switch identification light includes at least one light diode as taught by Ieda in order to provide an electronically activated visual status indicator of the state of the lock mechanism, through the illumination of the pushbutton, to the user. (Ieda, abstract, paragraphs 30-34) 

Regarding claim 3, Kleefeldt in view of Ieda and Bingle teaches the motor vehicle door latch according to claim 2, wherein the switch identification light is a high-performance LED (Ieda fig.9, paragraphs 30-34, teaches a general LED, therefore, Ieda is capable of teaching a high-performance LED). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light, wherein the switch identification light is a high-performance LED as taught by Ieda in order to provide an electronically activated visual status indicator of the state of the lock mechanism, through the illumination of the pushbutton, to the user. (Ieda, abstract, paragraphs 30-34) 

Regarding claim 4, Kleefeldt and Ieda and Bingle teaches the motor vehicle door latch according to claim 1, further comprising a light sensor (Ieda, detecting sensors i.e. 31 – paragraph 61.) that corresponds to the switch identification light (paragraph 61-63) or the latch and is connected to the switch identification light by a circuit (Ieda ECU). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light, further comprising a light sensor that corresponds to the switch identification light or the latch and is connected to the switch identification light by a circuit as taught by Ieda in order to provide an electronically activated visual status indicator of the state of the lock mechanism, through the illumination of the pushbutton, to the user. (Ieda, abstract, paragraphs 30-34) 


Regarding claim 5, Kleefeldt in view of Ieda and Bingle teaches the motor vehicle door latch according to claim 2, wherein the activation button, in or on which the at least one light diode is distributed, has an attachable cover (Ieda, 46 is made of diffusing resin and therefore is able to emit the light of the light diode, paragraph 48; therefore it is considered to be of translucent material) consisting of translucent material.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the motor vehicle latch with the child safety mechanism and activation button as taught by Kleefeldt with the concept of an integrated switch identification light wherein the activation button, in or on which the at least one light diode is distributed, has an attachable cover consisting of translucent material as taught by Ieda in order to provide an electronically activated visual status indicator of the state of the lock mechanism, through the illumination of the pushbutton, to the user. (Ieda, abstract, paragraphs 30-34)

Regarding claim 11, Kleefeldt in view of Ieda and Bingle teaches the motor vehicle door latch according to claim 1, wherein the switch identification light is configured to cover a free section (NOTE: This is not considered to be the free end of the child safety lever as disclosed in claim 1) of the child safety lever. (See Kleefeldt fig.1-5 in combination of Ieda fig.9.)
(NOTE: Ieda teaches the concept of placing the light behind the exterior surface of the activation button, therefore the combination of Kleefeldt in view of Ieda teaches the placement of the light to be behind the activation button (6) of Kleefeldt, which, from the perspective of the right of the page of fig.1 of Kleefeldt, the light is configured to cover a free section (surface adjacent to 13; all sections of the safety lever can be considered free.) of the child safety lever (8, Kleefeldt).)


Claim 6,8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and Ieda et al. US 20080290668 (hereinafter referred to as Ieda) and Bingle et al. US 6485081 (hereinafter referred to as Bingle), as applied to claim 1 above, and further in view of Scalisi et al. US 8780201 (hereinafter referred to as Scalisi).

Regarding claim 6, the combination of Kleefeldt and Ieda and Bingle does not teach the motor vehicle door latch according to claim 1 wherein the at least one light diode includes a plurality of light diodes that are arranged in a circular arrangement around the switching component on the activation button. 
Scalisi teaches the latch wherein wherein the at least one light diode includes a plurality of light diodes (216, 220 – they are labeled as LEDs – therefore a plurality of light emitting diodes) that are arranged in a circular arrangement (Scalisi, fig.1) on the activation button (212);
It would have been obvious to one of ordinary skill to teach the combined device of Kleefeldt in view of Ieda and Bingle with the wherein the at least one light diode includes a plurality of light diodes that are arranged in a circular arrangement around the switching component on the activation button as taught by Scalisi since there is no criticality to the diodes being in a specifically circular arrangement, and rather they are arranged in the shape of the button for design purposes which are of routine skill in the art as any arrangement would still function equivalent, as taught by Scalisi. MPEP 2144

Regarding claim 8, as best understood, Kleefeldt in view of Ieda, Bingle, and Scalisi teaches the motor vehicle door latch according to claim 6, wherein the plurality of light diodes are arranged to be lit whereby the circular arrangement is formed as a green-colored circle and/or a red-colored second circle (Scalisi fig.1, paragraph 51)  
It would have been obvious to one of ordinary skill to teach the combined device of Kleefeldt in view of Ieda wherein the plurality of light diodes are arranged to be lit whereby the circular arrangement is formed as a green-colored circle and/or a red-colored second circle as taught by Scalisi since there is no criticality to the diodes being in a specifically circular arrangement, and rather they are arranged in the shape of the button for design purposes which are of routine skill in the art as any arrangement would still function equivalent, as taught by Scalisi. MPEP2144.

Regarding claim 9, as best understood, Kleefeldt and Ieda, Bingle and Scalisi teaches the motor vehicle door latch according to claim 6, wherein the plurality of light diodes are configured to be switched to white light. (Scalisi uses examples of blue and red light – paragraph 51, therefore Scalisi is capable of also teaching a white light.)
It would have been obvious to one of ordinary skill to teach the combined device of Kleefeldt in view of Ieda wherein the plurality of light diodes are configured to be switched to white light, as taught by Scalisi in order to provide different signals corresponding to different colored lights and a change in color is a design consideration of one of ordinary skill in the art. MPEP 2144. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleefeldt et al. US 4900074 (hereinafter referred to as Kleefeldt) and Ieda et al. US 20080290668 (hereinafter referred to as Ieda) and Bingle et al. US 6485081 (hereinafter referred to as Bingle), as applied to claim 1 above, and further in view of MacDougall US 20050216133 (hereinafter referred to as MacDougall).

Regarding claim 12, the combined device of Kleefeldt, Ieda and Bingle teaches the motor vehicle door latch according to claim 1, however, neither Kleefeldt nor Ieda and Bingle teach wherein the switch identification light is connected to a display on the door. 
MacDougall teaches a vehicle door latch wherein a switch identification light (MacDougall 130, paragraph 20) is connected to a display (250,252, MacDougall paragraph 23) on the door. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined motor vehicle latch as taught by Kleefeldt, Ieda and Bingle with a display on the door, as taught by MacDougall in order to announce the state of the child safety system (MacDougall paragraph 19, 23). 


Annotated Figures


    PNG
    media_image1.png
    506
    621
    media_image1.png
    Greyscale

Kleefeldt Annotated Figure

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.  
Regarding Kleefeldt: Applicant states that Kleefeldt does not “reference even the problem addressed by the claimed switch identification to indicate whether the child safety mechanism is in the securing position or free position” and “there is no mechanism in Kleefeldt at all that detects the state of the purported child safety mechanism”, however, Examiner does not rely on Kleefeldt to teach the detection of the safety mechanism, therefore, this argument is considered moot as it is not related to the rejection above. Rejection maintained.  
Regarding Ieda and the combination of references: Kleefeldt is relied upon as a primary reference to teach the child safety mechanism. Ieda is relied upon as a secondary reference to teach the detection of the status of a mechanism in a vehicle via a switch/switch identification light. Therefore, Ieda is a reference that teaches that the concept of the detection of mechanisms in a vehicle is well known in the prior art. Examiner maintains that this teaching can be applied in combination with Kleefeldt to read on the claimed invention.  Ieda as a secondary reference is not required to teach the child safety mechanism itself, but rather just the concept of status/position detection. The use of status/position detection in varying systems in a vehicle is very well known in the prior art and applying a status/position indicator to another system or mechanism would not render said system or mechanism unusable. Rejection maintained.  
Regarding the integration of the light into to the infeed section & mounting of the light: The interpretation of the term “integration” was already explained in detail in the Non Final Office Action dates 02/23/2022, as well as in the above rejection. Furthermore, the placement of the mechanism is shown in Kleefeldt. Examiner maintains this position since the placement of the switch identification light is considered intended use and would not alter the function of the light or the latch or the child safety mechanism. Ieda’s button is considered to be 11, 15, 16, 92 and therefore the light 45 is considered to be mounted directly on it, based on fig 4 & 9. Applicant does not state that the entire button must by pushed by the user.  Claim 1 only states that the button is handled from a front side of the motor vehicle door.  Rejection maintained.  
The displaying of the light inside the door is considered intended use as the functionality of the light or latch or safety mechanism involved would not be altered and it is obvious to one of ordinary skill in the art to move or rearrange parts. Rejection maintained. 
The Bingle reference is only used to teach that the concept of self-illuminated light is well known in the prior art. Furthermore, Bingle explicitly says “If illumination source 46 and/or 82 comprises a self-luminous light source, then the illumination source is thus continuously activated or luminescent. Alternatively however, control 48 may be operable to activate illumination source 46 or handle illumination upon occurrence of an activating event” (col16 lines 8-13) and “preferably, control circuit 48 also functions to deactivate the illumination source 46 after a period of time…” (col16 lines 20-21) and “…provides for illuminations source 46 and/or 82 to be continuously on or activated for a period of time…” (col. 18 lines 11-12), which implies that while the illumination source may be continuously activated, its activation can be controlled by the control unit based upon a specific event. Rejection maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to vehicle door latches.
Related but not relied upon art: 
US 4194377 
US 6886381
US 5125701

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675